*875Proceeding to review a determination of respondent suspending the motor vehicle operator’s license of petitioner for 60 days for gross negligence in the operation of a motor vehicle (Vehicle and Traffic Law, § 71, suhd. 3, par. [e]). The proceeding has been transferred to this court pursuant to section 1296 of the Civil Practice Act. Determination annulled, without costs. In our opinion, as a matter of law, the proof adduced failed to establish that the accident was caused by petitioner’s gross negligence. Wenzel, Murphy and Kleinfeld, JJ., concur; Nolan, P. J., and Beldock, J., dissent and vote to confirm the determination.